UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1319


ROBERT E. GREEN, SR.,

                Plaintiff – Appellant,

          v.

MAYOR AND CITY COUNCIL; BALTIMORE CITY POLICE DEPARTMENT;
SOD DECOY SQUAD; CARL STAMBAUGH, Officer; OTHER MEMBERS OF
THE BALTIMORE POLICE DEPARTMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:99-cv-02941-MJG)


Submitted:   June 27, 2013                 Decided:   July 12, 2013


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Robert E. Green, Sr., Appellant Pro Se.  William Rowe Phelan,
Jr., BALTIMORE CITY LAW DEPARTMENT, Baltimore, Maryland, for
Appellee Mayor and City Council.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert     E.    Green,     Sr.,     appeals     the     district     court’s

orders of March 16 and March 22, 2005 barring him from access to

the courthouse without leave of court and limiting the subject

and manner of his filings in this closed civil action.                               We

dismiss the appeal of the 2005 orders for lack of jurisdiction

because the appeal of those orders was not timely filed.                             See

Fed. R. App. P. 4(a)(1)(A).                Green also appeals the district

court’s    order      denying         Green’s     recent         motion    expressing

disagreement    with       the    limits   on     his      filing    and   courthouse

access.    We have reviewed the record and find no reversible

error.     Accordingly,          we   affirm    the     district     court’s     order.

Green v. Mayor and City Council, No. 1:99-cv-02941-MJG (D. Md.

Feb. 4, 2013).       We grant leave to proceed in forma pauperis and

dispense   with      oral    argument      because         the    facts    and    legal

contentions    are   adequately        presented      in    the     materials    before

this court and argument would not aid the decisional process.



                                                             DISMISSED IN PART AND
                                                                  AFFIRMED IN PART




                                           2